Citation Nr: 0101205	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1964.  This is an appeal from a January 1999 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office Baltimore, Maryland, which granted service connection 
for a pulmonary disability, residuals of asbestos exposure, 
and evaluated the condition as 10 percent disabling effective 
from December 12, 1997, date of receipt of claim.  In 
November 2000, the veteran testified at a hearing before a 
Member of the Board of Veterans' Appeals (Board) sitting in 
Washington, D.C.  The case is now before the Board for 
appellate consideration.


REMAND

When the veteran was afforded a respiratory examination by 
the VA in February 1998, there were rhonchi present in the 
left lung field that cleared with coughing.  There were some 
basilar rales present.  Pulmonary function studies made in 
February 1998 showed forced vital capacity (FVC) of 76 
percent of predicted and diffusion capacity of the lung for 
carbon monoxide (DLCO) of 80 percent of predicted.

The veteran was again afforded a VA respiratory examination 
in November 1998.  He was not taking any medication at the 
current time.  He complained of shortness of breath on 
exercise.  The chest expansion was normal for the veteran's 
age.  The lungs were clear to percussion.  Osculation showed 
normal sounds with a few wheezes at the bases.  There was no 
dyspnea, wheezing or coughing during the examination.  
Pulmonary function studies in December 1998 showed FVC of 
78 percent of predicted and DLCO of 93 percent of predicted.  

In a July 1999 statement, Michael J. LaPenta, M.D., indicated 
that the veteran had significant and continuous pain in his 
left ribs and left chest.  The constant problem of pain that 
was aggravated by deep breath had kept him short of breath 
for many of the activities of daily living.  

In December 1999, Dr. LaPenta stated that, as a result of the 
veteran's difficulties with asbestosis, he had had a 
progressively weaker voice.  He also had shortness of breath 
and pain.  

During the November 2000 Board hearing, the veteran testified 
that he had shortness of breath with a little exertion, such 
as walking about one half a block.  He indicated that his 
doctor had informed him that fluid had been building up and 
there had been an inflammation of the lungs.  He stated that 
he had seen a Dr. Weinstein in October 2000, and Dr. 
Weinstein indicated that there were infiltrates in the lungs.  
He stated that he had been scheduled for a follow-up CT scan 
in about four months.

The veteran further related that he had been treated for his 
pulmonary condition at a VA outpatient clinic in Glen Burnie 
in 2000.

The veteran submitted an October 2000 statement by Aimee Y. 
Yu, M.D., reflecting that there was mild expiratory wheezing 
without rales or rhonchi.  A chest X-ray study was consistent 
with right upper lobe scarring and infiltrate.  

There was also submitted an October 2000 statement by Ira M. 
Weinstein, M.D., reflecting that examination of the veteran's 
chest showed a few crackles, but the chest was generally 
clear with distant breath sounds at the left base.  He 
indicated that the veteran was becoming more disabled and was 
currently short of breath with minor exertion.  Pulmonary 
function studies made in October 2000 showed FVC of 56 
percent of predicted and DLCO of 53 percent of predicted.

There was also submitted a November 2000 statement by Dr. 
LaPenta indicating that the veteran was symptomatic from his 
pulmonary disability with shortness of breath, reduced 
endurance and breathlessness.  

The VA has a duty to assist a veteran in connection with his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096,___, (2000) (to be codified at 
38 U.S.C.A. §§ 5103 and 5103A).  The duty to assist includes 
affording the veteran a VA examination.  On the basis of the 
evidence of record, the Board believes that additional 
information would be desirable and the case is REMANDED for 
the following action:

1.  The regional office should contact 
the VA Outpatient Clinic in Glen Burnie, 
Maryland, and ask that that facility 
provide copies of all records of  
treatment of the veteran for his 
pulmonary condition during 2000.  Any 
such records obtained should be included 
with the claims file.

2.  The regional office should also 
contact Dr. LaPenta, Dr. Weinstein and 
Dr. Yu and ask that those physicians 
provide copies of all office records of 
treatment of the veteran for his 
pulmonary disorder.  All such records 
obtained should be included with the 
claims file.  

3.  The veteran should then be afforded a 
special pulmonary examination in order to 
determine the current nature and severity 
of his service-connected pulmonary 
disability.  All indicated special 
studies, including pulmonary function 
studies, should be conducted.  The claims 
file is to be made available to the 
examiner for review.  

4.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, the review should include a 
consideration of the case of Fenderson v. 
West, 12 Vet. App. 119 (1999) which 
provides for separate ratings assigned 
for separate periods of time based on the 
facts found.  If the denial is continued, 
the veteran and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


